Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0272105 (Peterson) in view of US Patent Application Publication No. 2013/0298063 (Joy et al.).

Regarding claim 1, Peterson discloses a system comprising a computer processor and computer readable memory in circuit communication with the computer processor and a computer storage medium (real time sensing system; Fig. 2) and determining a presence of insects at a location of a first device, wherein the first device comprises a computer processor (real time sensing system with processor (Fig. 2) is equipped with one or more chemical sensors to detect if pests, such as aphids, have 
Peterson fails to expressly disclose in response to determining the presence of the insects at the location of the first device, applying a screen overlay that changes colors displayed by a display of the first device.
	Joy discloses an active overlay of management information on a display, such that when an alert message is generated, a change in color of the overlay is provided [0049].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Peterson such that when an alert notification is generated about a detected infestation, a change in color of overlay is provided in order to make the alert more noticeable.

Regarding claim 2, Peterson further discloses in response to determining the presence of the insects at the location of the first device, identifying a second device communicatively connected to the first device and within a predetermined distance to the first device; and sending a signal to the second device to change operation which reduces the presence of the insects at the location (real time sensing system 10 may be coupled to a sprayer machine and the real time sensing system 10 

Regarding claim 7, see above discussion for claim 1.

Regarding claim 9, see above discussion for claim 1.

Regarding claim 10, see above discussion for claim 2.

Regarding claim 15, see above discussion for claim 1.

Regarding claim 16, see above discussion for claim 2.
	
Allowable Subject Matter
Claims 3-6, 8, 11-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0325094 (Cheng et al.) discloses providing recommendations based on detection and prediction of 
US 2008/0204253 (Coffee et al.) discloses a pest monitoring system.
 US 2018/0366230 (Pulitzer et al.) discloses a system and method for epidemic tracking on mobile device.
US 2018/0146612 (Sauder et al.) discloses agricultural data analysis.
US 2016/0057989 (Vilinskis et al.) discloses tracking system and method for an infestation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683